715 S.E.2d 850 (2011)
STATE of North Carolina
v.
Robert Lee PASTUER.
No. 327PA10.
Supreme Court of North Carolina.
October 7, 2011.
Roy Cooper, Attorney General, by LaToya B. Powell, Assistant Attorney General, for the State-appellant.
Staples S. Hughes, Appellate Defender, and Charlesena Elliott Walker, Assistant Appellate Defender, for defendant-appellee.
PER CURIAM.
Justice JACKSON took no part in the consideration or decision of this case. The remaining members of the Court are equally divided, with three members voting to affirm and three members voting to reverse the decision of the Court of Appeals. Accordingly, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See, e.g., Goldston v. State, 364 N.C. 416, 700 S.E.2d 223 (2010).
AFFIRMED.